Case 2:18-cv-14091-KM-JBC Document 6-7 Filed 11/19/18 Page 1 of 2 PageID: 140




          EXHIBIT 4
                                        Case 2:18-cv-14091-KM-JBC Document 6-7 Filed 11/19/18 Page 2 of 2 PageID: 141

                                                                                                               Cocrystal Pharma, Inc. Loss Chart                                                                                                                        Lookback Lookback
                                                                                                      from September 23, 2013 through September 7, 2018                                                                                                                 Price     Price Split
                                                                                                                                                                                                                                                                                  1/30
Name            Date Purchased Shares        Price per share    SPLIT 1/30 on     SPLIT 1/30 on    Total               Date Sold      Shares      Price per SPLIT 1/30 on   SPLIT 1/30 on    Total                Shares Retained Value Retained     Total Loss/Gain       2.38375 0.079458
                                                                January 24,       January 24,                                                     Share       January 24,   January 24, 2018
                                                                2018              2018                                                                        2018
Logie, Andrew         7/3/2018         400            ($3.70)                13            ($0.12)             ($1.64)      5/15/2015      40,000       $1.14                                        $45,600.00
                     6/27/2018       1,000            ($3.60)                33            ($0.12)             ($4.00)      3/25/2015      14,000       $1.01                                        $14,140.00
                     6/25/2018       1,000            ($3.06)                33            ($0.10)             ($3.40)      2/23/2015      15,000       $0.73                                        $10,950.00
                     6/25/2018       1,500            ($3.35)                50            ($0.11)             ($5.58)
                     6/22/2018       1,000            ($3.50)                33            ($0.12)             ($3.89)
                     6/21/2018       1,500            ($4.30)                50            ($0.14)             ($7.17)
                     7/17/2015      40,000            ($0.96)            40,000            ($0.96)        ($38,400.00)
                     5/21/2015       3,700            ($1.15)             3,700            ($1.15)         ($4,255.00)
                     4/24/2015      28,000            ($1.17)            28,000            ($1.17)        ($32,760.00)
                      4/8/2015      48,000            ($1.19)            48,000            ($1.19)        ($57,120.00)
                      4/7/2015      14,000            ($1.35)            14,000            ($1.35)        ($18,900.00)
                      4/1/2015      25,000            ($1.38)            25,000            ($1.38)        ($34,500.00)
                     3/11/2015      60,000            ($1.13)            60,000            ($1.13)        ($67,800.00)
                      3/9/2015      49,000            ($0.98)            49,000            ($0.98)        ($48,020.00)
                      3/9/2015      30,000            ($0.92)            30,000            ($0.92)        ($27,600.00)
                     2/25/2015      11,000            ($1.09)            11,000            ($1.09)        ($11,990.00)
                     2/11/2015      26,000            ($0.75)            26,000            ($0.75)        ($19,500.00)
                      2/9/2015       3,000            ($0.59)             3,000            ($0.59)         ($1,770.00)
                                                                        337,913                          ($362,640.68)                     69,000                                                    $70,690.00           268,913       $21,367.41      ($270,583.28)
